COLEMAN, J.
The averments of the bill show, that about January 1st, 1887, appellee, Craddock, leased from one D. U. Trammell a certain farm for a period of ten years for a consideration of five hundred dqllars to be paid cash in advance, that he paid the money in advance, and was put into possession of the. farm, which is particularly described in the bill. The bill avers that the lessor, Trammell, executed a receipt for the payment of “the five hundred dollars for the rent of the above described lands for said ten years a copy of which is hereto attached marked Exhibit A, and prayed to be taken as a part of the bill.”
H. U. Trammell, the lessor, died during the summer of 1887, and his wife, Theodora Trammell, died the following year, 1888. After the death of the lessor, his brother B. J. Trammell, appellant, qualified as his -administrator. Exhibit “A,” denominated in the bill a receipt, is in the following language:
*268“$500.00. Eeceived of A. M. Craddock five hundred dollars for rent on farm for (10) years at rate of (SO) fifty dollars per year, but in case I or my wife wants the farm at the end of any year during the (¡0) ten years, I or either of us has the right to redeem same from lease by refunding the ($50) per year for the unexpired time and by paying (15) fifteen per cent, on tbe same for the time the money was used by me, the time to be counted from January 1st, 1887. (Signed) E. TJ. Trammell.”
The bill avers that neither E. U. Trammell nor his wife, desired or offered to “redeem” the land from under the lease but recognized it .as a binding lease, so long as either lived. The bill then avers, that E. J. Trammell, administrator of E. U. Trammell, brought suit in ejectment against him for the land, and. in March 1891, recovered the lands from him together with four hundred and seventy-five dollars damages for the detention thereof and cost of suit. The legal heirs of E. U. Trammell and his administrator are made parties defendant. The bill prays that the title for the unexpired term of the lease be divested out of the defendants, that complainant be restored to his possession, and that the administrator be made to account for rents, and be enjoined from the further collection of the judgment recovered in the ejectment suit.
There is no written memorandum of the contract of lease other than that contained in the receipt, which we have copied. In this there is no description of the land leased and no words of conveyance of title. The contract was in parol. Having paid the entire purchase price in advance, and having been placed in possession of the leased land, the contract is not within the operation of the statute of frauds, but is a valid contract. Neither the lessor E. U. Trammell nor his wife during their respective life time offered to “redeem the land from the lease” but recognized its validity. The right to redeem was a personal privilege, reserved to the lessor and his wife, and both having died without asserting this right, the'lease became absolute and unconditional for the full term of ten years.
In an action of ejectment in a court of law, the legal title must prevail. The lessee not having a legal title to the lease, but only an equity, he could not successfully defend the action at law. His equity as shown by the averments of the bill is perfect, and upon proof, will be protected in a court of equity. A court of chancery having jurisdiction to protect his' equitable title, will retain the case, and settle all the questions involved in the litigation. The bill shows that *269complainant is entitled to an account, and tlie administrator, respondent, is accountable for all moneys collected by Mm in the ejectment suit, and the complainant is entitled to recover the rents and profits accruing since he was ousted under the writ of possession in the ejectment suit. The decree of the Chancery Court is
Affirmed.